Citation Nr: 1716337	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-02 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for frostbite of the feet.

2. Entitlement to service connection for cold injury residuals of the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to January 1954, with service in the Republic of Korea (Korea). 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). In March 2017, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

In a December 2015 statement of the case, the RO reopened the Veteran's claim of service connection for frostbite of the feet by deciding the issue on the merits, but the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The Board notes that the Veteran attempted to reopen his claim by submitting his DD 214 in November 2011, which was not previously part of the record. While the DD 214 was new at the time of a January 2013 rating decision, the Board notes that it is not relevant to the issue presented because it does not contain information previously disputed by VA. See 38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed May 2008 rating decision denied the Veteran's original claim of service connection for frostbite of the feet based on a finding that there was no confirmed diagnosis of frostbite and that such diagnosis was not related to his service. An unappealed January 2013 rating decision reopened the claim and continued the denial based on findings of no current disability and no in-service event or injury.

2. Evidence received since the January 2013 rating decision tends to show that the Veteran is currently diagnosed with sequelae of burn, corrosion, or frostbite, and that the Veteran experienced sub-zero temperatures while in service.

3. The evidence is at least evenly balanced as to whether the Veteran's cold injury residuals of the feet are related to his military service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for frostbite of the feet may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. Service connection for cold injury residuals of the feet is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice or duty to assist omission is harmless.

The Board notes that, unfortunately, the Veteran's service treatment records (STRs) were lost in a fire at the National Personnel Records Center (NPRC). In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit of the doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). In any event, as will be explained below, the loss of the Veteran's records is not crucial to the outcome of this matter.

II. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted. 38 C.F.R. § 5108. "New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold; specifically, the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A May 2008 rating decision denied the Veteran's original claim of service connection for frostbite based on findings that there was no objective medical evidence supporting a diagnosis of frostbite and no evidence that any such diagnosis was related to his military service. The Veteran did not file a notice of disagreement (NOD), and the decision became final. 38 U.S.C.A. § 7105. A January 2013 rating decision reopened the Veteran's claim, but again denied it because there was no diagnosed disability and no evidence to show that the Veteran's condition was incurred or aggravated by military service. The Veteran filed an NOD with that decision, but he did not perfect his appeal and the decision became final. Id.

Evidence of record at the time of the January 2013 rating decision included a January 2013 VA examination wherein the VA examiner opined there was left foot cold sensitivity but no frostbite, the Veteran's DD 214, and statements from the Veteran that he had frostbite while serving in Korea and was treated for it in 1955. Evidence received since the January 2013 rating decision includes a buddy statement from [REDACTED], who served in Korea with the Veteran. Mr. [REDACTED] stated that he and the Veteran fought side by side in 10 and 20 below zero degree weather, and suffered from frostbitten toes, feet, and hands. For the new and material evidence analysis, Mr. [REDACTED]'s credibility is presumed. Fortuck, 17 Vet. App. at 179-80. Also received was a July 2014 statement from Dr. H. Dayton, M.D., who diagnosed the Veteran with sequelae of burn, corrosion, or frostbite that can be attributed to the Veteran's frostbite in service.

Mr. [REDACTED]'s and Dr. Dayton's statements relate to unestablished facts (i.e., in-service occurrence and current disability) necessary to substantiate the claim. Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for frostbite of the feet must be reopened. Shade, 24 Vet. App. at 110.

III. Service Connection for Cold Injury Residuals of the Feet

a. Legal Criteria

As an initial matter, after reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the merits of the Veteran's claim of service connection for frostbite to encompass any cold injury residuals, as reflected on the title page.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Facts

The Veteran testified in March 2017 or has otherwise stated that he did not have frostbite prior to service, that he was exposed to extremely cold temperatures in Korea, and that he was diagnosed with frostbite by an "out processing" doctor in Japan. The Veteran has also stated that he was treated for frostbite in 1955 in a VA hospital in Allen Park, Michigan, though the hospital is no longer in existence. Records from the hospital could not be obtained. The Veteran stated that his symptoms have persisted since service. He testified that, although he grew up in Michigan and continued to reside in Michigan after service, it was twice as cold in Korea. The Veteran also testified that, after active duty, he worked in a heated environment at his job at General Motors and never had any experiences where he was outside during the winter as he was while in Korea. 

There is a history of various diagnoses related to the Veteran's feet prior to his request to reopen his claim in March 2014. See, e.g., May 2001 (left foot neuroma) and May 2005 (radiculopathy or peripheral neuropathy) private treatment records. At the time of nearly every diagnosis, the Veteran reported frostbite while in service.

In January 2013, the Veteran underwent a VA examination for frostbite. As reported by the VA examiner, the Veteran stated that he was never treated for and cannot identify any particular instance of frostbite. He reported that his feet started bothering him several years after discharge, with numbness during cold weather and intermittent pain in the soles. The VA examiner opined that there is left foot cold sensitivity, but did not give a diagnosis for any cold injury. The VA examiner noted that osteoarthritis and osteoporosis were found in a January 2012 x-ray and opined that, given the Veteran's age, osteoporosis is not unexpected. The VA examiner opined that there was a paucity of findings other than thin skin of the soles. 

In July 2014 private medical records, the Veteran reported painfully cold feet that remained red throughout the day, even during the summer. In a separate record, Dr. Dayton noted that the Veteran suffers from damaged nerves "most likely from" frostbite. As noted above, after review of his office's records and that of the Veteran's private podiatrist, Dr. L. White, D.P.M., Dr. Dayton diagnosed the Veteran with sequelae of burn, corrosion, or frostbite and opined that it is highly probable that the changes in the Veteran's feet are a result of foxhole frostbite the Veteran suffered in 1953.

In November 2014, Dr. White diagnosed the Veteran with neuralgia/neuritis unspecified in the Veteran's feet, after the Veteran reported painful aching and some tingling and numbness. Dr. White did not opine about the cause of the disorder, but she reported the Veteran's statements about frostbite in Korea.

As noted above, in July 2015, the Veteran submitted a buddy statement from [REDACTED], who served in Korea with the Veteran and described the extremely cold temperatures and frostbite they experienced while serving.

c. Analysis

After consideration of the Veteran's statements and medical evidence, the Board finds that the evidence is at least in equipoise in regard to whether the Veteran's diagnosed cold injury residuals are related to his military service in Korea.

The record shows that the Veteran had service in an area where the possibility of exposure to extreme cold temperatures and resulting cold injury is established without reservation. As noted above, his STRs are largely unavailable, through no fault of his own. The Veteran has provided multiple written statements, including a buddy statement, and sworn testimony regarding the incidents of cold injury in service and the ongoing symptomatology ever since. He is considered competent by law to provide such testimony as to his own experiences and there is no reason to doubt his credibility. See Jandreau, 492 F.3d at 1377 n.4. 

The Board gives probative weight to Dr. Dayton's opinion that the Veteran suffers from sequelae of burn, corrosion, or frostbite as a result of foxhole frostbite while in service. The Board affords less probative weight to the January 2013 VA examination because the VA examiner did not consider the Veteran's history of diagnoses. Further, the VA examiner's report of the Veteran's statements during the January 2013 VA examination is inconsistent with the Veteran's numerous statements and testimony before and after the VA examination about how he suffered from frostbite while in Korea and was treated for it in a VA hospital in Allen Park, Michigan.

Overall, the Board finds that the record supports the award of service connection for cold injury residuals of the Veteran's feet. The Veteran is diagnosed with sequelae of burn, corrosion, or frostbite in his feet, which Dr. Dayton linked to his military service. As such, the evidence is at least evenly balanced as to whether the Veteran's current disability is related to his military service in Korea. Because the benefit of the doubt must be resolved in favor of the Veteran when the evidence is in equipoise, entitlement to service connection for cold injury residuals of the feet is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)






ORDER

The appeal to reopen a claim of service connection for frostbite is granted.

Entitlement to service connection for cold injury residuals of the feet is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


